El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para aclarar y precisar nuestros pronunciamientos en Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985), sobre cuándo y cómo se entiende cumplido el requisito de notificación de reclamación contra un municipio, establecido por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4703). Algunos foros a quo han interpretado este asunto de modos diversos, dando lugar a conflictos entre salas del Tribunal de Primera Instancia, que debemos conjurar.
r-H
El 21 de agosto de 1991 la demandante, Judith López, transitaba como turista por la intersección de las Avenidas Ashford y Condado, y mientras cruzaba dichas avenidas se cayó, sufriendo daños físicos. El 21 de noviembre de ese año presentó una demanda por daños y perjuicios en el Tribunal de Distrito Federal para el Distrito de Puerto Rico contra la Autoridad de Carreteras y el Departamento de Transportación y Obras Públicas, emplazando a dichas agencias el 16 de diciembre de 1991. Posteriormente, du-rante el descubrimiento de prueba, la Autoridad de Carre-teras, a través de su contestación a un interrogatorio fe-chado 26 de febrero de 1992, levantó como defensa que el lugar donde ocurrió el accidente estaba bajo la jurisdicción del Municipio de San Juan y que dicho Municipio no había sido incluido como parte en la demanda. La demandante, al conocer de esta defensa, procedió entonces a notificar su reclamación al Municipio el 13 de marzo de 1992. El 12 de *247abril de 1992 la acción ante el tribunal federal fue desesti-mada, a solicitud de la parte demandante, por falta de jurisdicción. Mientras tanto, el 26 de marzo de 1992 se presentó la demanda de autos ante el Tribunal Superior contra las mismas partes, pero incluyendo esta vez al Mu-nicipio de San Juan.
Una vez emplazado, el Municipio presentó una moción de desestimación fundamentada en que no se le había no-tificado del accidente y de la intención de demandar du-rante el término de noventa (90) días que establece el Art. 15.003 de la Ley Núm. 81, supra, 21 L.P.R.A. sec. 4703. Alegó el Municipio que habían transcurrido doscientos diez (210) días desde la fecha del accidente, y que no habién-dose demostrado justa causa que eximiera a los demandan-tes de cumplir con el requisito de la notificación previa, debía desestimarse la acción contra el Municipio.
La parte demandante se opuso a la desestimación, ale-gando que como el Estado y dos (2) instrumentalidades del Estado Libre Asociado —la Autoridad de Carreteras y el Departamento de Transportación y Obras Públicas— ha-bían sido demandadas y emplazadas en el tribunal federal, se había cumplido con el requisito de notificación en cues-tión, conforme a la tendencia liberalizadora del Tribunal Supremo sobre el particular anunciada en Passalacqua v. Mun. de San Juan, supra. También alegó que no fue hasta que la Autoridad de Carreteras contestó el interrogatorio antes mencionado cuando conoció de la posible existencia del Municipio como otra parte en el pleito, y que entonces procedió a notificar expeditamente.
El 24 de junio de 1992 el Tribunal Superior, Sala de San Juan, denegó la moción de desestimación del Municipio con un escueto “no ha lugar”. Inconforme, el Municipio acudió en certiorari ante nos planteando las cuestiones de derecho siguientes:
1. ¿Constituye la presentación de una demanda contra una instrumentalidad del Estado Libre Asociado de Puerto Rico su-*248ficiente notificación de la ocurrencia de un accidente e intención de demandar a un Municipio, conforme dispone la Ley de Mu-nicipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991?
2. ¿Constituye la expedición de emplazamientos por un Tribunal muestra de la existencia de “justa causa” que exime a un reclamante del requisito de notificación dispuesta por el refe-rido estatuto?
3. ¿Corresponde a un Municipio el deber de establecer per-juicio, por razón de destrucción de prueba o dislocación de tes-tigos, para que prospere su reclamo de cumplimiento estricto con el requisito de notificación que estatuye la Ley de Munici-pios Autónomos del ELA de 1991? Petición de certiorari, págs. 3-4.
El 4 de septiembre de 1992 expedimos el recurso solicitado. Conforme a los fundamentos que se exponen a continuación, revocamos.
HH HH
El requisito de notificación escrita al alcalde o jefe ejecutivo municipal de cualquier reclamación por daños contra un municipio dentro del término de noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama, se estableció por primera vez en la Ley Municipal de 1960, se reprodujo en la Ley Orgánica de los Municipios de Puerto Rico de 1980 y sigue en vigor en la vigente Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81, supra.
En Mangual v. Tribunal Superior, 88 D.P.R. 491 (1963), interpretamos por primera vez el aludido requisito de notificación. Como parte del extenso análisis e investigación que realizamos sobre el particular, en Mangual v. Tribunal Superior, supra, pág. 494, reconocimos e identificamos que requisitos de notificación a los municipios como los de nuestra legislación responden a importantes propósitos públicos:
*249... 1 — proporcionar a estos cuerpos políticos la oportunidad de investigar los hechos que dan origen a la reclamación; 2 — des-alentar las reclamaciones infundadas; 3 — propiciar un pronto arreglo de las mismas; 4 — permitir la inspección inmediata del lugar del accidente antes de que ocurran cambios; 5 — descubrir el nombre de las personas que tienen conocimiento de los he-chos y entrevistarlas mientras su recuerdo es más confiable; 6 — advertir a las autoridades municipales de la existencia de la reclamación para que se provea la reserva necesaria en el pre-supuesto anual; y, 7 — mitigar el impórte de los daños sufridos mediante oportuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitalizar al perjudicado.
En Mangual v. Tribunal Superior, supra, págs. 498-499, además, resolvimos que “en Puerto Rico el cum-plimiento del requisito de notificación es una condición pre-via de cumplimiento estricto para poder demandar al municipio”. (Énfasis suplido.) Adoptamos aquí, pues, la in-terpretación que a disposiciones análogas le habían dado la mayoría de los tribunales estatales de Estados Unidos, en términos de que dicha notificación “ ‘es una parte esencial de la causa de acción, y, a menos que se cumpla con la misma, no existe el derecho a demandar’ ”. Mangual v. Tribunal Superior, supra, pág. 495. Véanse, además: 3 Yokley, Municipal Corporations Sec. 448 (1958), y a 2 Antieu, Municipal Corporation Law Sec. 11.17 (1961). Llega-mos a esta conclusión no sólo a base del estudio del histo-rial legislativo de la disposición vigente entonces, según surgía del Diario de Sesiones, sino además porque la misma había sido tomada de la Ley Municipal de Nueva York, donde prevalecía dicha interpretación. Nótese tam-bién que la referida Ley Municipal de 1960, al igual que las posteriores, incluía un inciso en la disposición que esta-blecía el requisito de notificación, el cual ordenaba que:
No podrá iniciarse acción judicial de clase alguna contra un municipio por daños causados por la culpa o negligencia de aquél, a menos que se haga la notificación escrita, en la forma, *250manera y en los plazos dispuestos en esta ley.(1) (Énfasis suplido.)
Con posterioridad a Mangual v. Tribunal Superior, supra, aplicamos rigurosamente el requisito de notificación en cuestión, confirmando la desestimación de una acción por daños contra el Municipio de Ponce porque el deman-dante no hizo la notificación. Ortiz v. Gobierno Municipal de Ponce, 94 D.P .R. 472 (1967). Y en E.L.A. v. Tribunal Superior, 104 D.P.R. 160, 163 (1975), reiteramos con apro-bación la norma expresada en Mangual v. Tribunal Superior, supra, señalando que “ ‘[l]a notificación es una parte esencial de la causa de acción y, a menos que se cumpla con la misma, no existe el derecho a demandar’ ”.
La disposición sobre notificación previa al municipio fue también objeto de interpretación por parte nuestra en García v. Northern Assurance Co., 92 D.P.R. 245 (1965), opinión en la que resolvimos que dicha disposición no era aplicable a una compañía aseguradora de un municipio; en Rosario Quiñones v. Municipio de Ponce, 92 D.P.R. 586 (1965), caso en el que resolvimos que no era aplicable a acciones contra un municipio por la violación de un contrato (acción ex contractu); en Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175 (1968), opinión en la que resolvimos que no era aplicable en casos en los que un demandado reconvenciona contra un municipio demandante, y en Díaz v. Municipio de Cayey, 99 D.P.R. 196 (1970), caso en el que resolvimos que no era aplicable a acciones contra un municipio en las que se reclama justa compensación por el uso de una propiedad privada al amparo de la See. 9 del Art. II de la Constitución, L.P.R.A., Tomo 1.
*251Así las cosas, resolvimos entonces el caso Passalacqua v. Mun. de San Juan, supra, en el que decidimos que si un reclamante presenta su demanda contra el Municipio y diligencia el emplazamiento correspondiente dentro del aludido término de noventa (90) días desde que tuvo conocimiento de los daños reclamados, se cumple con el requisito de notificación previa de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 y no es necesario formalizar una reclamación por separado. Decidimos así porque, evidentemente, la presentación de una demanda junto con el debido emplazamiento son de por sí una clara notificación de la reclamación del demandante. Tienen indudablemente el efecto de poner sobre aviso al municipio de . que existe una reclamación en contra suya, haciendo innecesario presentar aparte otra notificación con el mismo contenido. Insistir en que aún en tales circunstancias, cuando la demanda y el emplazamiento se han presentado dentro del término de noventa (90) días, debe cumplirse con el requisito de notificación por separado, dijimos entonces que esto sería incurrir en un rigorismo desmedido. Negar el derecho a reclamar en tales circunstancias arrojaría un resultado absurdo porque sería darle vitalidad a un requisito cuyo propósito ya ha sido cumplido. En Passalacqua v. Mun. de San Juan, supra, expresamente reiteramos nuestro rechazo de tal “interpretación literalista de la ley”, y en ese contexto aludimos a casos como Insurance Co. of P.R. v. Ruiz, supra, como ejemplo de “nuestra trayectoria liberalizadora” sobre el particular.
En efecto, nuestras decisiones en Passalacqua v. Mun. de San Juan, supra; en Insurance Co. of P.R. v. Ruiz. supra; en Díaz v. Municipio de Cayey, supra; en Rosario Quiñones v. Municipio de Ponce, supra, y en García v. Northern Assurance Co., supra, siguen todas una misma trayectoria. Todas tienen en común que hemos eximido a la parte reclamante del requisito de notificar al municipio por *252separado dentro del término de noventa (90) días. Pero es menester entender clara y precisamente por qué no aplica-mos dicho requisito en esas cinco (5) decisiones^ No lo hici-mos porque consideráramos que el mismo carecía de vigen-cia o porque creyésemos que tal requisito era irrazonable, o tan restrictivo de los derechos de los reclamantes que debía-mos dispensarlos del claro mandato legislativo. Lo hicimos, sencillamente, porque en las circunstancias de cada uno de esos casos el esquema legislativo carecía de virtualidad; porque en ellos no se podían cumplir los propósitos y obje-tivos del requisito; porque jurídicamente no tenía razón de ser aplicar el requisito a tales circunstancias ya que no fue para ellas que se estableció dicho requisito. La dirección de nuestra “trayectoria liberalizadora” no ha sido la de dejar sin efecto un requisito que el legislador puertorriqueño cla-ramente ha insistido en que debe cumplirse, sino la de aplicarlo a los casos en los que propiamente debe aplicarse, sin rigorismos desmedidos.
hH l-H hH
El caso concreto ante nos es muy distinto a los cinco (5) ya mencionados. En el de marras no hay circunstancias que justifiquen eximir de la aplicación del requisito de la notificación municipal previa. El esquema legislativo tiene plena virtualidad aquí. La situación en cuestión es precisamente la que el legislador tuvo en mente cuando ordenó el requisito de la notificación previa dentro de noventa (90) días. Se trata: (1) de una reclamación de daños por responsabilidad extracontractual; (2) fundada en la supuesta culpa o negligencia del municipio; (3) incoada por iniciativa del reclamante; (4) directamente contra el municipio, y (5) en la cual el municipio no tiene forma de conocer los detalles esenciales del daño por el cual se reclama si no media alguna notificación adecuada por el reclamante. Presente estos elementos, el reclamante viene obligado a *253notificar al municipio dentro de noventa (90) días, contados desde que tuvo conocimiento de los daños que dan lugar a la reclamación, y si no se hace esa notificación, no procede acción judicial de clase alguna contra el municipio por dichos daños.
Nótese que en este caso la demanda inicial del reclamante fue solamente contra la Autoridad de Carreteras y el Departamento de Transportación y Obras Públicas. Contrario a lo que sucedió en Passalacqua v. Mun. de San Juan, supra, la acción judicial no incluyó al municipio. No hubo, pues, notificación alguna a éste: ni la notificación formal separada que establece la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico, ni la notificación judicial por vía de demanda y emplazamiento al municipio, que en Passalacqua v. Mun. de San Juan, supra, concluimos era una alternativa suficiente para cumplir con el mandato legislativo. Recientemente resolvimos que los municipios, como entidades autónomas del Estado, tienen personalidad y capacidad jurídica independiente y separada de la del Gobierno de Puerto Rico, por lo que no les aplica el término de sesenta (60) días para acudir en revisión ante nos que cobija al Estado Libre Asociado y a sus instrumentalidades al amparo de la Regla 53.1(b) de las reglas vigentes de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véase Alcalde de San Juan v. Asamblea Municipal, 132 D.P.R. 820 (1993). A la luz del análisis que hicimos en dicha opinión, y con arreglo a las disposiciones de la Ley de Municipios Autónomos del Estado Libre Asociado de 1991, que expresamente establecen la capacidad legal propia de los municipios, independiente y separada del Gobierno del Estado Libre Asociado/2) no es de modo alguno aceptable, como pretenden los recurridos, que con demandar y emplazar a dos (2) instrumentalidades del Estado Libre Asociado se considere jurídicamente notificado el municipio *254concernido. Ello no es ni remotamente lo que resolvimos en Passalacqua v. Mun. de San Juan, supra, ni puede soste-nerse bajo ningún análisis jurídico válido, no importa cuán liberalizadora sea la trayectoria de nuestros pronuncia-mientos anteriores ni cuán arraigada nuestra postura de no extender el requisito de notificación sin sentido crítico. Díaz v. Municipio de Cayey, supra. Aplica aquí, por analogía, lo que señalamos en E.L.A. v. Tribunal Superior, supra, pág. 164: “Es claro hasta la saciedad que el legislador dispuso que el funcionario a ser notificado de reclamacio-nes” contra un municipio es el alcalde de ese municipio, y “es tan inútil” notificar de un pleito contra un municipio a la Autoridad de Carreteras como sería en un pleito contra el E.L.A. notificar a algún otro Secretario que no sea el Secretario de Justicia.
Nótese, además, que aún si en el caso ante nos se hu-biese incluido al municipio en la acción judicial inicial, tampoco se habría cumplido con lo resuelto en Passalacqua v. Municipio de San Juan, supra. Allí establecimos que para que la notificación judicial fuese un sustituto ade-cuado de la notificación formal separada que exige la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, la demanda y el emplazamiento de-bían efectuarse ambos dentro del término de noventa (90) días. En la situación de marras la demanda se presentó inicialmente noventa y un (91) días después de ocurrido el daño y el emplazamiento se diligenció ciento diecisiete (117) días después del accidente, así que no se cumplió de modo alguno con el término de noventa (90) días. La ale-gación de que la presentación de la acción judicial en el tribunal federal cumplió con el requisito de notificación conforme a lo resuelto en Passalacqua v. Municipio de San Juan, supra, es doblemente inmeritoria.
*255IV
Para concluir, debemos examinar la contención de la parte recurrida de que notificó expeditamente al Municipio de San Juan una vez conoció que éste podía ser parte en el pleito también, cuando la Autoridad de Carreteras levantó el asunto como defensa durante los procedimientos de des-cubrimiento de prueba. Dicha notificación se hizo doscien-tos diez (210) días después de haber ocurrido el accidente en cuestión.
Las distintas leyes municipales que consistentemente han establecido el requisito de notificación previa han fi-jado taxativamente que dicha notificación debe realizarse “dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños reclamados”. (Énfasis suplido.) 21 L.P.R.A. sec. 4703(a). Los recurridos invocan a Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), para alegar que el término aludido corre no sólo desde que se conoce del daño, sino desde que se conoce quién es el autor del daño.
No tienen razón los recurridos. Aparte del hecho de que estamos ante un mandato legislativo claro y tajante, contenido en una ley especial que aplica específicamente a determinadas acciones contra los municipios, y aparte del hecho de que nuestro pronunciamiento en Riley v. Rodríguez de Pacheco, supra, y antes en Colón Prieto v. Géigel, 115 D.P.R. 232 (1984), se dió en el contexto particularísimo de acciones de daños por impericia médica, la alegación de los recurridos es inmeritoria porque no alude a una situación en la que no podía conocerse quién es responsable del daño poco después de éste haber ocurrido. En la doctrina civilista, cuando se examina lo relativo a la prescripción de las acciones civiles torticeras, la tendencia más liberal, por consideraciones de justicia, es la de requerir que fuese conocible la identidad del autor del daño para que pueda correr el término prescriptivo. J. Santos Briz, *256Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, pág. 293; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1976, T. I, Vol. 2, págs. 516-517. La correspondiente postergáción del término prescriptivo supone que el reclamante no sabía ni podía saber quién fue el autor. Pero si no hay un elemento fáctico o material que impida conocer quién es el responsable, si el desconocimiento se debe a la falta de investigación o dili-gencia del reclamante, entonces no procede este requisito sobre la identidad del autor que en la doctrina liberal se ha sobreimpuesto a la normativa sobre la prescripción. Colón Prieto v. Géigel, supra, págs. 244-246; Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992).
En este caso los recurridos no alegan que estaban impedidos de conocer si el Municipio era responsable. Todo lo que alegan en realidad es que no se dieron cuenta de la posible responsabilidad del Municipio hasta que los demandados iniciales lo levantaron como defensa. El desconocimiento cabal de la ley o la falta de la simple diligencia de investigar bajo qué jurisdicción estaba el lugar donde ocurrió el accidente no son el tipo de situación que contemplamos en Riley v. Rodríguez de Pacheco, supra, o en Colón Prieto v. Géigel, supra. No podemos hacer caso omiso del claro mandato legislativo sobre el término dentro del cual debe realizarse la notificación sólo para acomodar el descuido o desidia del recurrido. El dato claro es que los reclamantes aquí desde el principio pudieron haber averiguado sin mucho esfuerzo sobre la posible responsabilidad del Municipio de San Juan y pudieron fácilmente haber hecho la notificación requerida a tiempo, pero no lo hicieron. Perdieron, pues, su derecho a reclamar.
Por las razones expuestas, se revoca la resolución de ins-tancia y se dictará sentencia que desestime la acción in-coada por los recurridos contra el recurrente.
Los Jueces Asociados Señores Negrón García y Hernán-*257dez Denton concurrieron sin opinión escrita. El Juez Aso-ciado Señor Rebollo López concurrió con una opinión escrita.

(1) Véase el inciso (e) del Art. 96 de la Ley Municipal de 1960, Ley Núm. 142 del 21 de julio de 1960. Véase, también, el inciso (e) del Art. 11.03 de la Ley Orgánica de los Municipios de 1980 (2Í L.P.R.A. sec. 3403(c)), y el inciso (b) de la ley vigente, 21 L.P.R.A. sec. 4703(b).
Nótese, también, que tanto la ley de 1980 como la de 1991 titulan esta notifica-ción como “requisito jurisdiccional”.


(2) Véase 21 L.P.R.A. secs. 4003 y 4051.